ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1993-09-13_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

LICÉITÉ DE L'UTILISATION
DES ARMES NUCLÉAIRES PAR UN ÉTAT
DANS UN CONFLIT ARME

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 13 SEPTEMBRE 1993

1993

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGALITY OF THE USE BY A STATE
OF NUCLEAR WEAPONS
IN ARMED CONFLICT

(REQUEST FOR ADVISORY OPINION)

ORDER OF 13 SEPTEMBER 1993
Mode officiel de citation :

Licéité de l’utilisation des armes nucléaires par un Etat
dans un conflit armé, ordonnance du 13 septembre 1993,
C.LJ. Recueil 1993, p. 467

Official citation :
Legality of the Use by a State of Nuclear Weapons

in Armed Conflict, Order of 13 September 1993,
LCS. Reports 1993, p. 467

 

N° de vente :
ISSN 0074-4441 Sales number 64 1
ISBN 92-1-070700-1

 

 

 
1993
13 septembre
Rôle général
n° 93

467

COUR INTERNATIONALE DE JUSTICE

ANNEE 1993

13 septembre 1993

LICEITE DE L'UTILISATION
DES ARMES NUCLEAIRES PAR UN ETAT
DANS UN CONFLIT ARME

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Présents: Sir Robert JENNINGS, Président; M. ODA, Vice-Président;

MM. SCHWEBEL, Ni, EVENSEN, TARASSOV, GUILLAUME, SHAHA-
BUDDEEN, AGUILAR MAWDSLEY, WEERAMANTRY, AJIBOLA,
HERCZEGH, juges;.M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu le paragraphe 2 de l’article 66 du Statut de la Cour,

Considérant que, le 14 mai 1993, la quarante-sixième Assemblée

mondiale de la Santé a adopté sa résolution WHA46.40, par laquelle elle
a décidé,

«conformément à l’article 96.2 de la Charte des Nations Unies, à
l’article 76 de la Constitution de l'Organisation mondiale de la Santé
et à l’article X de l’accord entre l'Organisation des Nations Unies
et l'Organisation mondiale de la Santé approuvé par l’Assemblée
générale des Nations Unies le 15 novembre 1947 dans sa résolu-
tion 124 (IT), de demander à la Cour internationale de Justice de
donner un avis consultatif sur la question suivante:
468 ARMES NUCLÉAIRES (ORDONNANCE 13 IX 93)

«Compte tenu des effets des armes nucléaires sur la santé et
l’environnement, leur utilisation par un Etat au cours d’une guerre
ou d’un autre conflit armé constituerait-elle une violation de ses
obligations au regard du droit international, y compris la Constitu-
tion de l'OMS?» ;

Considérant que copie certifiée conforme des versions anglaise et fran-
çaise de la résolution WHA46.40 a été transmise à la Cour par une lettre
du Directeur général de l’Organisation mondiale de la Santé du 27 août
1993, reçue au Greffe le 3 septembre 1993,

Fixe au 10 juin 1994 la date d’expiration du délai dans lequel des
exposés écrits pourront être présentés à la Cour par l'Organisation mon-
diale de la Santé et par les Etats membres de cette organisation admis à
ester devant la Cour, conformément au paragraphe 2 de l’article 66 deson
Statut;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de la
Paix, à La Haye, le treize septembre mil neuf cent quatre-vingt-treize.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
